oe" Case 6:20-cv-01210-GAP-GJK DdcuMmealit 54-2° AiG BBIBAIZ1"’ Page 1 of 1 PagelD 440

Re: Notice of Subpoena Roblox

From: Igigliotti (Igigliotti@bellsouth.net)
To: — SKeough@parkerkeough.com
Date: Monday, May 24, 2021, 09:13 AM EDT

Shaun, to be clear, there have been no served subpoenas. Due to Covid and California's rules,
Roblox Registered Agent was not were he is supposed to be so the server never got there. |
have an affidavit of non service. | told you it was not served, and | instructed the server not to
make another attempt. Then, my client reached Roblox through his known contacts and a lawyer
from Roblox contacted me about producing documents. | have sent some emails back and forth
and have not received a singular document from them. When | do, | will send you a copy of the
production, you can review it and you can give me your objections. Then we can take it to the
Judge if we can't work it out.

In the meantime, you haven't come close to producing what is required and we are starting to
approach the time where | either get the documents or we set a hearing.

When | get docs from Roblox, we will work it out.

As for Trice, | have not sent him a subpoena because he is a party. If he got a subpoena, then
from whom it originated is unknown to me.

If you have any other issues then let me know. If you ever want to know what happened, then
simply ask. Sneakiness is not my thing, as we have to operate within the Rules. It's easier that
way. Anything | want to get out of Roblox | can do it through a subpoena. If you object, there is a
process for handling that. | would prefer that your side produce these documents, but so far you
have been lax. | will give this another couple of days, the seek relief from the Court.

If there is anything else you would like to know, please do not hesitate to ask.
Louis R. Gigliotti, Esq.

Admitted to:

The Supreme Court of the United States

The United States Court of Appeals for the Eleventh Circuit
The United States Court of Appeals for the Federal Circuit
Northern, Southern, and Middle District of Florida

Franklin Pierce Law Center/Masters Degree In Intellectual Property Law (1995)

Louis R. Gigliotti, PA
1605 Dewey Street

Hollywood, FL 33020
Cell: (954) 471-4392

NOTICE: This e-mail is from Louis R. Gigliotti, P.A., and is intended solely for the use of the
individual(s) to whom it is addressed. If you believe you received this e-mail in error, please notify

1/10
